EXHIBIT 10.2

 

Colony Starwood Homes Nonqualified Deferred Compensation Plan

1.Establishment of Plan. Colony Starwood Homes (the "Company") hereby adopts and
establishes an unfunded deferred compensation plan on behalf of the Company and
its Affiliates which shall be known as the Colony Starwood Homes Nonqualified
Deferred Compensation Plan (the "Plan").

2.Purpose of Plan. The purpose of the Plan is to provide a select group of
management or highly compensated employees (within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA) of the Company and its Affiliates who
contribute significantly to the future business success of the Company with
supplemental retirement income benefits through the deferral of Base Salary and
Bonus Compensation.

3.Definitions.

"Acceleration Events" is defined in Section 11.1 hereof.

"Account" or "Sub-Account" means a hypothetical bookkeeping account established
in the name of each Participant and maintained by the Company to reflect the
Participant's interests under the Plan.

"Affiliate" means any corporation, trade or business which is treated as a
single employer with the Company under Sections 414(b) or 414(c) of the Code and
any other entity designated by the Committee as an "Affiliate" for purposes of
the Plan.

"Base Salary" means the annual rate of base pay paid by the Company or an
Affiliate to or for the benefit of the Participant for services rendered, and
excluding any Bonus Compensation.

"Beneficiary" means any person or entity, designated in accordance with Section
15.7, entitled to receive benefits which are payable upon or after a
Participant's death pursuant to the terms of the Plan.

"Board" means the Board of Directors of the Company, as constituted from time to
time.

"Bonus Compensation" means any cash compensation earned by a Participant for
services rendered by a Participant under any bonus or cash incentive plan
maintained by the Company or an Affiliate.

"Change in Control" means the occurrence of any of the following:  

(a) one person (or more than one person acting as a group) acquires ownership of
shares of the Company that, together with the shares held by such person or
group,

 

 

 

--------------------------------------------------------------------------------

 

constitutes more than 50% of the total fair market value or total voting power
of the shares of such corporation or entity; provided that, a Change in Control
shall not occur if any person (or more than one person acting as a group) owns
more than 50% of the total fair market value or total voting power of the
Company's shares and acquires additional shares;

(b) one person (or more than one person acting as a group) acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition) ownership of the Company's shares possessing 30% or more of
the total voting power;

(c) a majority of the members of the Board are replaced during any twelve (12)
month period by directors whose appointment or election is not endorsed by a
majority of the Board before the date of appointment or election; or

(d) one person (or more than one person acting as a group) acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition) assets from the Company that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of the Company immediately before such acquisition(s).  

Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
the effective control of the Company, or a change in the ownership of a
substantial portion of the Company's assets under Section 409A of the Code.

"Claimant" has the meaning set forth in Section 16.

"Code" means the U.S. Internal Revenue Code of 1986, as amended, or any
successor statute, and the Treasury Regulations and other authoritative guidance
issued thereunder.

"Committee" means a committee of the Board consisting of at least two members
appointed by the Board to administer the Plan.

"Company" means Colony Starwood Homes, a Maryland real estate investment trust,
or any successor thereto.

"Deferral Election" means an election by an Eligible Employee to defer Base
Salary and/or Bonus Compensation, made by timely completion and submission of an
Election Notice.

"Determination Date" means the last Valuation Date of the month during which the
payment date occurs.

2

 

 

 

--------------------------------------------------------------------------------

 

"Disabled or Disability" means that a Participant is: (a) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or (b) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Company or its Affiliates; or (c) determined to be totally
disabled by the Social Security Administration.

"Distribution Date" means a date specified by a Participant in his or her
Election Notice for the payment of all or a portion of such Participant's
Account or Sub-Account.

"Effective Date" means _____________________.

"Election Notice" means the notice or notices established from time to time by
the Committee for making Deferral Elections under the Plan. The Election Notice
includes the amount or percentage of Base Salary and/or Bonus Compensation to be
deferred (subject to any minimum or maximum amounts set forth herein; the
Distribution Date(s); the form of payment (lump sum or installments); and the
selected Investment Options. Each Election Notice shall become irrevocable as of
the last day of the Election Period provided that the Investment Options may be
changed from time to time according to procedures established by the Committee.
The Election Notice may take the form of an electronic communication according
to specifications established by the Committee.

"Election Period" means the period established by the Committee with respect to
each Plan Year during which Deferral Elections for such Plan Year must be made
in accordance with the requirements of Section 409A of the Code, as follows: (a)
General Rule. Except as provided in (b) and (c) below, the Election Period shall
end no later than the last day of the Plan Year immediately preceding the Plan
Year to which the Deferral Election relates. (b) Performance-based Compensation.
If any Bonus Compensation constitutes "performance-based compensation" within
the meaning of Treas. Reg. Section 1.409A-1(e), then the Election Period for
such amounts shall end no later than six months before the end of the Plan Year
during which the Bonus Compensation is earned (and in no event later than the
date on which the amount of the Bonus Compensation becomes readily
ascertainable). (c) Newly Eligible Employees. The Election Period for newly
Eligible Employees shall end no later than thirty (30) days after the Employee
first becomes eligible to participate in the Plan and shall apply only with
respect to compensation earned after the date of the Deferral Election.

"Elective Deferrals" means Base Salary deferrals and Bonus Compensation
deferrals.

3

 

 

 

--------------------------------------------------------------------------------

 

"Elective Deferral Account" means a separate account or sub-account maintained
for each Participant to record the Elective Deferrals made to the Plan pursuant
to Section 5 and all earnings and losses allocable to such deferrals.   Each
Participant’s sub-account(s) shall be denominated by the type of compensation
deferred (Base or Bonus) and the Plan Year in which such deferrals are
credited.   Each sub-account shall also track the Distribution Date and form of
payment (lump sum or installments) set forth in the Deferral Election applicable
to such sub-account.

"Eligible Employee" means an Employee who is selected by the Committee to
participate in the Plan. Participation in the Plan is limited to a select group
of the Company's key management or highly compensated employees.

"Employee" means an employee of the Company or an Affiliate.

"Entry Date" means, with respect to an Eligible Employee, the first day of the
pay period commencing on or following the effective date of such Eligible
Employee's participation in the Plan.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"FICA Amount" has the meaning set forth in Section 11.1(c).

"Investment Option" means an investment fund, index or vehicle selected by the
Committee and made available to Participants for the deemed investment of their
Accounts.

"Participant" means an Eligible Employee who elects to participate in the Plan
by filing an Election Notice in accordance with Section 5.1 and any former
Eligible Employee who continues to be entitled to a benefit under the Plan.

"Payment Event" has the meaning set forth in Section 9.1.

"Plan" means this Colony Starwood Homes Nonqualified Deferred Compensation Plan,
as amended from time to time.

"Plan Year" means the twelve consecutive month period which begins on January 1
and ends on the following December 31, with the initial 2017 year constituting a
short Plan Year beginning on the Effective Date and ending December 31, 2017.

"Re-deferral Election" has the meaning set forth in Section 5.4.

4

 

 

 

--------------------------------------------------------------------------------

 

"Separation from Service" has the meaning set forth in Section 409A(a)(2)(A)(i)
of the Code and Treas. Reg. Section 1.409A-1(h) including the default
presumptions thereunder.

"Specified Employee" has the meaning set forth in Section 409A(a)(2)(B)(i) of
the Code and Treas. Reg. Section 1.409A-1(i).

"Specified Employee Payment Date" has the meaning set forth in Section 9.4.

"State, Local and Foreign Tax Amount" has the meaning set forth in Section
11.1(f).

"Trust" has the meaning set forth in Section 15.5.

"Trust Agreement" has the meaning set forth in Section 15.5.

"Unforeseeable Emergency" means a severe financial hardship of the Participant
resulting from (a) an illness or accident of the Participant, the Participant's
spouse, or the Participant's dependent; (b) a loss of the Participant's property
due to casualty; or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Committee.

"Valuation Date" means each business day of the Plan Year.

"Year of Service" means each twelve (12) consecutive month period of a
Participant's continuous employment with the Company or an Affiliate.

4.Eligibility; Participation.

4.1Requirements for Participation. Before the beginning of each Plan Year, the
Committee shall select those Employees who shall be Eligible Employees for such
Plan Year. Any Eligible Employee may participate in the Plan commencing as of
the Entry Date occurring on or after the date on which he or she becomes an
Eligible Employee.

4.2Election to Participate; Benefits of Participation. An Eligible Employee may
become a Participant in the Plan by making a Deferral Election in accordance
with Section 5.

4.3Cessation of Participation. If a Participant ceases to be an Eligible
Employee then such Employee will not be eligible to make a Deferral Election for
the upcoming Plan Year.  However, upon loss of eligibility, the Participant's
Deferral Elections with respect to the Plan Year in which such loss of
eligibility occurs shall remain in effect for

5

 

 

 

--------------------------------------------------------------------------------

 

the balance of such Plan Year.  Such Participant's Accounts shall continue to be
credited with earnings and losses until the applicable Determination Date.

5.Election Procedures.

5.1Deferral Election. An Eligible Employee may elect to defer Base Salary and/or
Bonus Compensation by completing an Election Notice and filing it with the
Committee during the Election Period. The Election Notice must specify:

(a)The amount or percentage of Base Salary and/or Bonus Compensation to be
deferred (subject to any minimum and maximum amounts set forth in the Plan);

(b)The Distribution Date for the Participant's Sub-Account to which such amounts
will be credited (subject to the provisions of the Plan);

(c)The form of payment for the Participant's Account or Sub-Account (lump sum or
annual installments); and

(d)The percentage or amount of the Participant's Account to be allocated to each
Investment Option available under the Plan.

5.2Base Salary Deferrals. A Participant may elect to defer receipt of up to 75%
of the Participant's Base Salary for any Plan Year by making a Deferral Election
in accordance with this Section 5. Base Salary deferrals shall be credited to a
Participant's Elective Deferral Account as of the date the Base Salary otherwise
would have been paid. Deferrals from Base Salary for each Plan Year shall be
credited to and tracked in a separate Base Salary Elective Deferral Sub-Account
subject to the terms set forth in the Deferral Election governing such Base
Salary deferral.

5.3Bonus Compensation Deferrals. A Participant may elect to defer receipt of up
to 100% of the Participant's Bonus Compensation for any Plan Year by making a
Deferral Election in accordance with this Section 5. Bonus Deferrals shall be
credited to a Participant’s Elective Deferral Account as of the date the Bonus
would have been paid.  Deferrals from Bonus Compensation for each Plan Year
shall be credited to and tracked in a separate Bonus Compensation Elective
Deferral Sub-Account subject to the terms set forth in the Deferral Election
governing such Bonus Compensation deferral.

5.4Re-deferrals and Changing the Form of Payment. The Participant may make an
election to re-defer all or a portion of the amounts in his or her respective
Sub-Accounts until a later Distribution Date or to change the form of a payment
(a "Re-deferral Election"); provided that, the following requirements are met:

6

 

 

 

--------------------------------------------------------------------------------

 

(a)The re-deferral election is made at least twelve (12) months before the
original Distribution Date of the named Sub-Account;

(b)The Distribution Date for the re-deferred amounts is at least five years
later than the original Distribution Date of the named Sub-Account; and

(c)The re-deferral election will not take effect for at least twelve (12) months
after the re-deferral election is made.

For purposes of this Section 5.4, all payments, including installment payments,
shall be treated as separate payments under Section 409A of the Code.

6.Company Contributions.

There shall be no contributions in the form of any matching contributions or any
discretionary contributions on the part of the Company.

7.Accounts and Investment Options.

7.1Establishment of Accounts. The Company shall establish and maintain an
Account for each Participant. The Company may establish more than one Account on
behalf of any Participant as deemed necessary by the Committee for
administrative purposes. As set forth in Sections 5.2 and 5.3, Deferrals under
each Deferral Election shall be placed and monitored in a separate Sub-Account.

7.2Investment Options. The Committee shall select the Investment Options to be
made available to Participants for the deemed investment of their Accounts under
the Plan. The Committee may change, discontinue, or add to the Investment
Options made available under the Plan at any time in its sole discretion. A
Participant must select the Investment Options for his or her Account in the
Participant's Election Notice and may make changes to his or her investment
selections in accordance with procedures established by the Committee.

7.3Investment Earnings. Each Account, and the respective Sub-Account shall be
adjusted for earnings or losses based on the performance of the Investment
Options selected. Earnings and losses shall be computed on each Valuation Date.
The amount paid to a Participant on the payment date shall be determined as of
the applicable Determination Date.

7.4Nature of Accounts. Accounts are not actually invested in the Investment
Options available under the Plan and Participants do not have any real or
beneficial ownership in any Investment Option. A Participant's Accounts are
solely devices for the

7

 

 

 

--------------------------------------------------------------------------------

 

measurement and determination of the amounts to be paid to the Participant
pursuant to the Plan and shall not constitute or be treated as a trust fund of
any kind.

7.5Statements. Each Participant shall be provided with statements setting out
the amounts in his or her Accounts which shall be delivered at such intervals
determined by the Committee.

8.Vesting.

Participants shall be fully vested at all times in their Base Salary deferrals
and Bonus Compensation deferrals and any earnings thereon.

9.Payment of Participant Accounts.

9.1In General, Payment of a Participant's Sub-Accounts shall be made (or
commence, in the case of installments) on the earliest to occur of the following
events (each a "Payment Event") as irrevocably designated by the Participant in
his or her Deferral Election applicable to the designated Sub-Account:

(a)The Participant's Separation from Service;

(b)The Participant's death;

(c)The Participant's Disability;

(d)The occurrence of a Change in Control; and

(e)A stated date in the future.

9.2Timing of Valuation. The value of a Participant's Sub-Account on the payment
date shall be determined as of the applicable Determination Date.

9.3Timing of Payments. Except as otherwise provided in this Section 9, payments
shall be made or commence within 30 days following a Payment Event. In the
absence of a valid election with respect to timing of payment on a Sub-Account,
amounts credited to such Sub-Account will be paid on the earliest to occur of
9.1(a), (b), (c) or (d).  

9.4Timing of Payments to Specified Employees. Notwithstanding anything in the
Plan to the contrary, if a Participant is a Specified Employee as of the date of
his or her Separation from Service, then no distribution of such Participant's
Sub-Accounts shall be made upon the Participant's Separation from Service until
the first payroll date of the seventh month following the Participant's
Separation from Service (or, if earlier, upon the date of the Participant's
death) (the "Specified Employee Payment Date"). Any payments to which a
Specified Employee otherwise would have been entitled under the

8

 

 

 

--------------------------------------------------------------------------------

 

Plan during the period between the Participant's Separation from Service and the
Specified Employee Payment date shall be accumulated and paid in a lump sum
payment on the Specified Employee Payment Date.

9.5Form of Payment. Each Participant shall specify in his or her Election Notice
with respect to the Sub-Account the form of payment (lump sum or installments)
for amounts in his or her Account that are covered by the election; provided
that, if the Participant elects to have amounts paid in installments, the
Participant must select from among the permissible installment schedules
selected by the Committee and set forth in the Election Notice. In the absence
of a valid election with respect to form of payment, amounts will be paid in a
single lump sum.

9.6Medium of Payment. Any payment from a Participant's Account shall be made in
cash.

10.Payments Due to Unforeseeable Emergency.

10.1Request for Payment. If a Participant suffers an Unforeseeable Emergency, he
or she may submit a written request to the Committee for payment of his or her
vested Account.

10.2No Payment If Other Relief Available. The Committee will evaluate the
Participant's request for payment due to an Unforeseeable Emergency taking into
account the Participant's circumstances and the requirements of Section 409A of
the Code. In no event will payments be made pursuant to this Section 10 to the
extent that the Participant's hardship can be relieved: (a) through
reimbursement or compensation by insurance or otherwise; or (b) by liquidation
of the Participant's assets, to the extent that liquidation of the Participant's
assets would not itself cause severe financial hardship.

10.3Limitation on Payment Amount. The amount of any payment made on account of
an Unforeseeable Emergency shall not exceed the amount reasonably necessary to
satisfy the Participant's financial need, including amounts necessary to pay any
Federal, state or local income taxes or penalties reasonably anticipated to
result from the payment, as determined by the Committee.

10.4Timing of Payment. Payments shall be made from a Participant's Account as
soon as practicable and in any event within 30 days following the Committee's
determination that an Unforeseeable Emergency has occurred and authorization of
payment from the Participant's Account.

10.5Cessation of Deferrals. If a Participant receives payment on account of an
Unforeseeable Emergency, the Participant may make no more Elective Deferrals for
the remainder of the Plan Year.

9

 

 

 

--------------------------------------------------------------------------------

 

11.Acceleration Events.

11.1Permissible Acceleration Events. Notwithstanding anything in the Plan to the
contrary, the Committee, in its sole discretion, may accelerate payment of all
or a portion of a Participant's Account upon the occurrence of any of the events
("Acceleration Events") set forth in this Section 11. The Committee's
determination of whether payment may be accelerated in accordance with this
Section 11 shall be made in accordance with Treas. Reg. Section 1.409A-3(j)(4).

(a)Domestic Relations Orders. The Committee may accelerate payment of a
Participant's vested Account to the extent necessary to comply with a domestic
relations order (as defined in Section 414(p)(1)(B) of the Code).

(b)Limited Cashouts. The Committee may accelerate payment of a Participant's
vested Account to the extent that (i) the aggregate amount in the Participant's
Accounts does not exceed the applicable dollar amount under Section 402(g)(1)(B)
of the Code, (ii) the payment results in the termination of the Participant's
entire interest in the Plan and any plans that are aggregated with the Plan
pursuant to Treas. Reg. Section 1.409A-1(c)(2), and (iii) the Committee's
decision to cash out the Participant's Account is evidenced in writing no later
than the date of payment.

(c)Payment of Employment Taxes. The Committee may accelerate payment of all or a
portion of a Participant's Account (i) to pay the Federal Insurance
Contributions Act (FICA) tax imposed under Sections 3010, 3121(a) and 3121(v)(2)
of the Code (the "FICA Amount"), or (ii) to pay the income tax at source on
wages imposed under Section 3401 of the Code or the corresponding withholding
provisions of applicable state, local or foreign tax laws as a result of the
payment of the FICA Amount and the additional income tax at source on wages
attributable to the pyramiding Section 3401 wages and taxes; provided, however,
that the total payment under this Section 11.1(c) shall not exceed the FICA
Amount and the income tax withholding related to the FICA Amount.

(d)Payment Upon Income Inclusion. The Committee may accelerate payment of all or
a portion of a Participant's Account to the extent that the Plan fails to meet
the requirements of Section 409A of the Code; provided that, the amount
accelerated shall not exceed the amount required to be included in income as a
result of the failure to comply with Section 409A of the Code.

(e)Termination of the Plan. The Committee may accelerate payment of all or a
portion of a Participant's Account upon termination of the Plan in accordance
with Treas. Reg. Section 1.409A-3(j)(4)(ix).

10

 

 

 

--------------------------------------------------------------------------------

 

(f)Payment of State, Local or Foreign Taxes. The Committee may accelerate
payment of all or a portion of a Participant's Account for:

 

(i)

the payment of state, local or foreign tax obligations arising from
participation in the Plan that relate to an amount deferred under the Plan
before the amount is paid or made available to the Participant (the "State,
Local and Foreign Tax Amount"); provided, however, the accelerated payment
amount shall not exceed the taxes due as a result of participation in the Plan,
and/or

 

(ii)

the payment of income tax at source on wages imposed under Section 3401 of the
Code as a result of such payment and the payment of the additional income tax at
source on wages imposed under Section 3401 of the Code attributable to the
additional Section 3401 wages and taxes; provided however, the accelerated
payment amount shall not exceed the aggregate of the State, Local and Foreign
Tax Amount and the income tax withholding related to such amount.

(g)Certain Offsets. The Committee may accelerate payment of all or a portion of
the Participant's vested Account to satisfy a debt of the Participant to the
Company or an Affiliate incurred in the ordinary course of the service
relationship between the Company and the Participant; provided, however, the
amount accelerated shall not exceed $5,000 and the payment shall be made at the
same time and in the same amount as the debt otherwise would have been due and
collected from the Participant.

(h)Bona Fide Disputes as to Right to Payment. The Committee may accelerate
payment of all or a portion of a Participant's vested Account where the payment
is part of a settlement between the Company or an Affiliate and the Participant
of an arm's length, bona fide dispute as to the Participant's right to the
deferred amount.

12.Section 162(m) of the Code. If the Committee reasonably anticipates that if a
payment were made as scheduled under the Plan it would result in a loss of the
Company's tax deduction due to the application of Section 162(m) of the Code,
such payment can be delayed and paid (a) during the Participant's first taxable
year in which the Committee reasonably anticipates that the Company's tax
deduction will not be limited or eliminated by the application of Section 162(m)
of the Code or (b) subject to Section 9.4, during the period beginning with the
Participant's Separation from Service and ending on the later of the last day of
the Company's taxable year in which the Participant separates from service or
the 15th day of the third month following the Participant's Separation from
Service. Notwithstanding the foregoing, no payment under the Plan may be
deferred in accordance with this Section 12 unless all scheduled

11

 

 

 

--------------------------------------------------------------------------------

 

payments to the Participant that could be delayed in accordance with Treas. Reg.
Section 1.409A-2(b)(7)(i) are also delayed.

13.Plan Administration.

13.1Administration By Committee. The Plan shall be administered by the Committee
which shall have the authority to:

(a)construe and interpret the Plan and apply its provisions;

(b)promulgate, amend and rescind rules and regulations relating to the
administration of the Plan;

(c)authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

(d)determine minimum or maximum amounts that Participants may elect to defer
under the Plan;

(e)select the Investment Options that will be available for the deemed
investment of Accounts under the Plan and establish procedures for permitting
Participants to change their selected Investment Options;

(f)select, subject to the limitations set forth in the Plan, those Employees who
shall be Eligible Employees;

(g)evaluate whether a Participant who has requested payment from his or her
Account on account of an Unforeseeable Emergency has experienced an
Unforeseeable Emergency and the amount of any payment necessary to satisfy the
Participant's emergency need;

(h)calculate deemed investment earnings and losses;

(i)interpret, administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any instrument, Election Notice or
agreement relating to the Plan; and

(j)exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.

13.2Non-Uniform Treatment. The Committee's determinations under the Plan need
not be uniform and any such determinations may be made selectively among
Participants. Without limiting the generality of the foregoing, the Committee
shall be entitled, among other things, to make non-uniform and selective
determinations with regard to: (a) the

12

 

 

 

--------------------------------------------------------------------------------

 

terms or conditions of any Elective Deferral and (b) the availability of
Investment Options.

13.3Committee Decisions Final. Subject to Section 16, all decisions made by the
Committee pursuant to the provisions of the Plan shall be final and binding on
the Company and the Participants, unless such decisions are determined by a
court having jurisdiction to be arbitrary and capricious.

13.4Indemnification. No member of the Committee or any designee shall be liable
for any action, failure to act, determination or interpretation made in good
faith with respect to the Plan except for any liability arising from his or her
own willful malfeasance, gross negligence or reckless disregard of his or her
duties.

14.Amendment and Termination.

The Board may, at any time, and in its discretion, alter, amend, modify, suspend
or terminate the Plan or any portion thereof; provided, however, that no such
amendment, modification, suspension or termination shall, without the consent of
a Participant, adversely affect such Participant's rights with respect to
amounts credited to or accrued in his or her Accounts and provided, further,
that, no payment of benefits shall occur upon termination of the Plan unless the
requirements of Section 409A of the Code have been met.

15.Miscellaneous.

15.1No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed pursuant thereto shall confer upon any Participant any right to
continue to serve the Company or an Affiliate or interfere in any way with the
right of the Company or any Affiliate to terminate the Participant's employment
or service at any time with or without notice and with or without cause.

15.2Tax Withholding. The Company and its Affiliates shall have the right to
deduct from any amounts otherwise payable under the Plan any federal, state,
local, or other applicable taxes required to be withheld.

15.3Governing Law. The Plan shall be administered, construed and governed in all
respects under and by the laws of Arizona, without reference to the principles
of conflicts of law (except and to the extent preempted by applicable Federal
law).

15.4Section 409A of the Code. The Company intends that the Plan comply with the
requirements of Section 409A of the Code and shall be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Company makes no

13

 

 

 

--------------------------------------------------------------------------------

 

representation that the Plan complies with Section 409A of the Code and shall
have no liability to any Participant for any failure to comply with Section 409A
of the Code.

This Plan shall constitute an "account balance plan" as defined in Treas. Reg.
Section 31.3121(v)(2)-1(c)(1)(ii)(A). For purposes of Section 409A of the Code,
all amounts deferred under this Plan shall be aggregated with amounts deferred
under other account balance plans.

15.5General Assets/Trust.

The Company shall, within 30 days of the Effective Date of the Plan, enter into
an agreement ("Trust Agreement") with [NAME OF TRUSTEE] pursuant to which [NAME
OF TRUSTEE] will serve as the trustee under an irrevocable trust ("Trust") to be
used in connection with the Plan.

The Company intends to make contributions to the Trust which will be held by the
Trust and invested and distributed in accordance with the terms of the Plan and
the Trust Agreement.

The Trust is intended to be a rabbi trust and the assets of the Trust shall at
all times be subject to the claims of the Company's general creditors.

Notwithstanding the existence of the Trust, the Plan is intended to be
"unfunded" for purposes of ERISA and shall not be construed as providing income
to Participants prior to the date that amounts deferred under the Plan are paid.

15.6No Warranties. Neither the Company nor the Committee warrants or represents
that the value of any Participant's Account will increase. Each Participant
assumes the risk in connection with the deemed investment of his or her Account.

15.7Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries to receive the Participant's interest
in the Plan in the event of the Participant's death. Each designation will
revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee and shall be effective only when filed by
the Participant in writing with the Company during the Participant's lifetime.
If a Participant fails to designate a beneficiary, then the Participant's
designated beneficiary shall be deemed to be the Participant's estate.

15.8No Assignment. Neither a Participant nor any other person shall have any
right to sell, assign, transfer, pledge, anticipate or otherwise encumber,
transfer, hypothecate or convey any amounts payable hereunder prior to the date
that such amounts are paid (except for the designation of beneficiaries pursuant
to Section 15.7).

14

 

 

 

--------------------------------------------------------------------------------

 

15.9Expenses. The costs of administering the Plan shall be paid by the Company.

15.10Severability. If any provision of the Plan is held to be invalid, illegal
or unenforceable, whether in whole or in part, such provision shall be deemed
modified to the extent of such invalidity, illegality or unenforceability and
the remaining provisions shall not be affected.

15.11Headings and Subheadings. Headings and subheadings in the Plan are for
convenience only and are not to be considered in the construction of the
provisions hereof.

16.Claims Procedures.

16.1Filing a Claim. Any Participant or other person claiming an interest in the
Plan (the "Claimant") may file a claim in writing with the Committee. The
Committee shall review the claim itself or appoint an individual or entity to
review the claim.

16.2Claim Decision. The Claimant shall be notified within ninety (90) days after
the claim is filed whether the claim is approved or denied, unless the Committee
determines that special circumstances beyond the control of the Plan require an
extension of time, in which case the Committee may have up to an additional
ninety (90) days to process the claim. If the Committee determines that an
extension of time for processing is required, the Committee shall furnish
written or electronic notice of the extension to the Claimant before the end of
the initial ninety (90) day period. Any notice of extension shall describe the
special circumstances necessitating the additional time and the date by which
the Committee expects to render its decision.

16.3Notice of Denial. If the Committee denies the claim, it must provide to the
Claimant, in writing or by electronic communication, a notice which includes:

(a)The specific reason(s) for the denial;

(b)Specific reference to the pertinent Plan provisions on which such denial is
based;

(c)A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary;

(d)A description of the Plan's appeal procedures and the time limits applicable
to such procedures, including a statement of the Claimant's right to bring a
civil action under Section 502(a) of ERISA following a denial of the claim on
appeal; and

15

 

 

 

--------------------------------------------------------------------------------

 

(e)If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.

16.4Appeal Procedures. A request for appeal of a denied claim must be made in
writing to the Committee within sixty (60) days after receiving notice of
denial. The decision on appeal will be made within sixty (60) days after the
Committee's receipt of a request for appeal, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for appeal. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision. The reviewer shall
afford the Claimant an opportunity to review and receive, without charge, all
relevant documents, information and records and to submit issues and comments in
writing to the Committee. The reviewer shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim regardless of whether the information was submitted or considered in
the initial benefit determination.

16.5Notice of Decision on Appeal. If the Committee denies the appeal, it must
provide to the Claimant, in writing or by electronic communication, a notice
which includes:

(a)The specific reason(s) for the denial;

(b)Specific references to the pertinent Plan provisions on which such denial is
based;

(c)A statement that the Claimant may receive on request all relevant records at
no charge;

(d)A description of the Plan's voluntary procedures and deadlines, if any;

(e)A statement of the Claimant's right to sue under Section 502(a) of ERISA; and

(f)If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.

16.6Claims Procedures Mandatory. The internal claims procedures set forth in
this Section 16 are mandatory. If a Claimant fails to follow these claims
procedures, or to timely file a request for appeal in accordance with this
Section 16, the denial of the Claim shall become final and binding on all
persons for all purposes.

 

16

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Colony Starwood Homes has adopted this Plan as of the
Effective Date written above.

 

 

Colony Starwood Homes

 

 

By: _____________________

 

Name:

Title:

 

 

17

 

 

 